Case 1:15-cr-20339-DPG Document 755 Entered on FLSD Docket 08/05/2021 Page 1 of 2
             USCA11 Case: 17-15545 Date Filed: 08/05/2021 Page: 1 of 1

                                                                                                         K.P.
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                  Aug 5, 2021
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                               Miami

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                           August 05, 2021

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 17-15545-CC
   Case Style: USA v. Marcus Pradel, et al
   District Court Docket No: 1:15-cr-20339-DPG-2

   The enclosed copy of this Court's order of remand is issued as the mandate of this Court.
   Counsel and parties are advised that with this order of remand this appeal is concluded. If
   further review is to be sought in the future a timely new notice of appeal must be filed.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Carol R. Lewis, CC/lt
   Phone #: (404) 335-6179

   Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
Case 1:15-cr-20339-DPG Document 755 Entered on FLSD Docket 08/05/2021 Page 2 of 2
             USCA11 Case: 17-15545 Date Filed: 08/05/2021 Page: 1 of 1


                        IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                         No. 17-15545-CC
                                    ________________________

  UNITED STATES OF AMERICA,

                                                                                Plaintiff-Appellee,

                                                 versus

  MATTHEW PISONI,
  MARCUS PRADEL,
  VICTOR RAMIREZ,

                                                                           Defendants-Appellants.
                                    ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________


  Before: JORDAN, NEWSOM, and BRASHER, Circuit Judges.

  BY THE COURT:

         Appellant’s unopposed “Motion to Relinquish Jurisdiction” is GRANTED. This Court

  hereby REMANDS this matter in full to the district court. See 11th Cir. R. 12.1-1(c).

         The Clerk is directed to close the file on this appeal.
